                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                              CLEVELAND DIVISION

 IN RE:                                           CASE NO. 12-18298

 Barbara L. Gromek                                CHAPTER 11
 Joseph A. Gromek
                                                  JUDGE ARTHUR I HARRIS
                    Debtors

                                                 MOTION OF US BANK TRUST
                                                 NATIONAL ASSOCIATION AS TRUSTEE
                                                 OF THE CABANA SERIES III TRUST
                                                 FOR RELIEF FROM STAY

                                                 7584 Hopkins Road, Mentor, OH 44060

       US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF THE

CABANA SERIES III TRUST ("Movant") moves this Court under Bankruptcy Code §§ 361,

362, 363, and other sections of Title 11 of the United States Code, under Federal Rules of

Bankruptcy Procedure 4001 and 6007, and under Local Bankruptcy Rule 4001-1 for an order

conditioning, modifying or dissolving the automatic stay imposed by Bankruptcy Code §362.

                                MEMORANDUM IN SUPPORT

1.     This Court has jurisdiction over this matter under 28 U.S.C. §§157 and 1334. This is a

       core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this motion is

       proper under 28 U.S.C. §§ 1408 and 1409.

2.     On November 6, 1998, Joseph A. Gromek and Barbara L. Gromek ("Debtor") obtained a

       loan from Mid-America Mortgage Corporation in the amount of $153,750.00. Such loan

       was evidenced by a Promissory Note dated November 6, 1998 (the "Note"), a copy of

       which is attached as Exhibit A.




12-18298-aih     Doc 206      FILED 10/18/19     ENTERED 10/18/19 14:46:45           Page 1 of 9
3.     To secure payment of the Note and performance of the terms contained in it, the Debtor

       executed a Security Agreement in favor of Mid-America Mortgage Corporation dated

       November 6, 1998 (the "Security Agreement"). The Security Agreement granted a lien

       on the Real Property known as 7584 Hopkins Road, Mentor, OH 44060 owned by the

       Debtors (the "Collateral"). The Collateral is more fully described in the Security

       Agreement (check one)

               ☒      attached as Exhibit B

                      OR

               ☐      contained in the Note, attached as Exhibit A.

4.     The lien created by the Security Agreement was perfected by (check all that apply):

              ☒       Filing of the Security Agreement in the office of the Lake County

                      Recorder on November 16, 1998.

              ☐       Filing of the UCC-1 Financing Statement in the office of

                                                                      on <DATE>.

              ☐       Notation of the lien on the Certificate of Title.

              ☐       Other (state with particularity)

A copy of the recorded Security Agreement, UCC-1 Financing Statement, Certificate of Title, or

other document, as applicable, is attached as ‘Exhibit B’.

5.     The entity in possession of the original Note as of the date of this motion is US BANK

       TRUST NATIONAL ASSOCIATION AS TRUSTEE OF THE CABANA SERIES III

       TRUST.

6.     The entity servicing the loan is BSI Financial Services servicer for US BANK TRUST

       NATIONAL ASSOCIATION AS TRUSTEE OF THE CABANA SERIES III TRUST.




12-18298-aih      Doc 206    FILED 10/18/19       ENTERED 10/18/19 14:46:45          Page 2 of 9
7.    The Note was transferred as evidenced by the following:

               a.       If the Collateral is real estate:

                        i.      Under Uniform Commercial Code § 3-203(a) as applicable under
                                state law in effect where the property is located, from the original
                                lender:

                                        ☐        N/A.

                                                 OR

                                        ☐        By endorsement on the Note,
                                                 payable to:

                                                 OR

                                        ☒        By blank endorsement on the Note.

                                                 OR

                                        ☐        By allonge attached to the Note.
                                                 payable to:

                                                 OR

                                        ☐        By blank allonge, attached to the Note.

                                                 OR

                                        ☐        The Note is not endorsed to the Movant, or is not
                                                 endorsed in blank with an allegation that the
                                                 Movant is in possession of the original Note. The
                                                 factual and legal basis upon which the Movant is
                                                 entitled to bring this motion is (explain with
                                                 particularity and attached supporting
                                                 documentation):

                                                 OR

                                        ☐        By endorsement on the Note or by allonge attached
                                                 to the Note, through a power of attorney. If this box
                                                 is checked, a copy of the power of attorney is
                                                 attached as Exhibit <__>. Explain why it provides
                                                 Movant the authority to endorse the Note:




12-18298-aih        Doc 206    FILED 10/18/19         ENTERED 10/18/19 14:46:45            Page 3 of 9
                        ii.     Under Uniform Commercial Code § 3-203(a) as applicable under
                                state law in effect where the property is located, from the <FIRST
                                TRANSFEREE> to <_____> [ADD ADDITIONAL TRANSFER
                                SECTIONS AS APPROPRIATE. THE LAST TRANSFEREE
                                MUST BE THE MOVANT].>

                        iii.    A court has already determined that Movant has the ability to
                                enforce the Note with a judgment dated <INSERT DATE OF
                                JUDGMENT> in the <INSERT NAME OF COURT>. A copy of
                                the judgment is attached as Exhibit <_>.>

                        iv.     Other _____________________________ [Explain].

               b.       If the Collateral is not real estate (check one):

                        ☒       N/A.

                                OR

                        ☐       From the original lender to <FIRST TRANSFEREE> by <STATE
                                METHOD OR DOCUMENT EFFECTING TRASNFER>.
                                       [ADD ADDITIONAL TRANSFER SECTIONS AS
                                       APPROPRIATE. THE LAST TRANSFEREE MUST BE
                                       THE MOVANT.]

8.    The Security Agreement was transferred as follows (check one):

                        ☐       N/A.

                                OR

                        ☒       From the original lender, Mid-America Mortgage Corporation, to
                                Valley Bank and Trust Co. The transfer is evidenced by the
                                Assignment of Mortgage attached to this Motion as Exhibit C.

                        ☒       From Western State Bank, formerly known as Valley Bank and
                                Trust Co. to Nationstar Mortgage LLC. The transfer is evidenced
                                by the Assignment of Mortgage attached to this Motion as Exhibit
                                D.

                        ☒       From Nationstar Mortgage LLC TO US Bank Trust National
                                Association, as Trustee of the Bungalow Series III Trust. The
                                transfer is evidenced by the Assignment of Mortgage attached to
                                this Motion as Exhibit E.




12-18298-aih        Doc 206    FILED 10/18/19       ENTERED 10/18/19 14:46:45          Page 4 of 9
                     ☒       From US Bank Trust N.A., as Trustee of the Bungalow Series III
                             Trust to US Bank Trust National Association as Trustee of the
                             Cabana Series III Trust. The transfer is evidenced by the
                             Assignment of Mortgage attached to this Motion as Exhibit F


9.    The value of the Collateral is $240,470.00. This valuation is based on the Lake County

      Auditor’s Property Report (‘Exhibit G’).

10.   As of the date of this Motion, there is due and owing on the Note the outstanding

      principal balance of $61,755.67, plus late fees and interest accruing thereon at the rate of

      6.875% per annum as described in more detail on the worksheet. The total provided in

      this paragraph cannot be relied upon as a payoff quotation.

11.   The amount due and owing on the Note as set forth in paragraph ten DOES NOT include

      a credit for the sum held in suspense account by the Movant. The amount of the credit is:

      $182.66.

12.   Other parties known to have an interest in the Collateral besides the debtor(s), the

      Movant, and the trustee are (check all that apply):

               ☐     N/A.

               ☐     The <COUNTY> County Treasurer, for real estate taxes, in the amount of

                     $<AMOUNT>.

               ☐     <CO-OWNERS, IF APPLICABLE, STATE NAME>.

               ☐     <ANY OTHER PARTY HOLDING A LIEN, IF APPLICABLE, IN THE

                     AMOUNT OF $              [ADD ADDITIONAL PARTIES AS

                     APPROPRIATE]>.

13.   The Movant is entitled to relief from the automatic stay under Bankruptcy Code §362(d)

      for this/these reason(s) (check all that apply):




12-18298-aih     Doc 206     FILED 10/18/19       ENTERED 10/18/19 14:46:45           Page 5 of 9
               ☐   Debtor has failed to provide adequate protection for the lien held by the
                   Movant for these reasons: <EXPLAIN>.

               ☐   Debtor has failed to keep the Collateral insured as required by the Security
                   Agreement.

               ☒   Debtor has failed to make periodic payments to the Movant since the
                   commencement of this bankruptcy case for the months of May 2019, June
                   2019, July 2019, August 2019, September 2019, and October 2019 which
                   unpaid payments are in the aggregate amount of $11,361.66 through
                   October 15, 2019. The total provided in this paragraph cannot be relied
                   upon as a postpetition reinstatement quotation. Debtor counsel and
                   Creditor Counsel have discussed this case for many months. On
                   August 28, 2019 the following message was sent to Debtor Counsel.
                   No response was ever received. “Glenn, I fully reviewed the payment
                   history again with my client. Again, we have no record at all of the
                   11/2016 payment or the 6/2018 payment. Have you been able to
                   obtain proof of those payments? Also, the monthly payment has
                   changed several times. On 10/1/14 the payment became $1,713.32, on
                   11/1/14 the payment became $1,494.80, on 11/1/16 it became
                   $1,517.02, and on 12/1/18 the payment became $1,893.61. On 8/14/17,
                   your client only paid $1,494.80 toward the regular payment. On
                   9/17/18, your client only paid $1,345.80 toward the regular
                   payment. On 5/9/19, your client only paid $1,711.45 toward the
                   regular payment. Because the payments were short they were applied
                   to past due stipulated payments under the agreed order. Please find
                   the attached payment history showing your client due for the 5/1/19-
                   8/19 payments in the amount of $1893.61 each, plus the 7/15/19 ao
                   payment in the amount of $216.35. Please let me know how your
                   client proposes to cure the arrearage, as my client is prepared to
                   proceed with a motion for relief.”

               ☐   Debtor is delinquent in funding the plan, and therefore the trustee has
                   failed to make periodic payments to Movant since the commencement of
                   the bankruptcy case for the months of <STATE EACH MONTH AND
                   YEAR>, which unpaid payments are in the aggregate amount of
                   <AMOUNT> through <DATE>. The total provided in this paragraph
                   cannot be relied upon as a postpetition reinstatement quotation.

               ☐   Debtor has no equity in the Collateral, because the Collateral is valued
                   at       , and including the Movant’s lien, there are liens in an aggregate
                   amount of                   on the Collateral.

               ☐   Debtor’s plan provides for surrender of the Collateral.




12-18298-aih   Doc 206   FILED 10/18/19       ENTERED 10/18/19 14:46:45           Page 6 of 9
               ☐    The property is not necessary to an effective reorganization because
                                                                  .

               ☐    Other cause (set forth with specificity):



14.   Movant has completed the worksheet attached as Exhibit H.




12-18298-aih   Doc 206     FILED 10/18/19       ENTERED 10/18/19 14:46:45         Page 7 of 9
       WHEREFORE, Movant prays for an order from the Court granting Movant relief from

the automatic stay of Bankruptcy Code §362 to permit Movant to proceed under applicable

nonbankruptcy law.

                                                  Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon Lieberman (0058394)
                                                  Sottile and Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: (513) 444-4100
                                                  bankruptcy@sottileandbarile.com
                                                  Attorney for Movant




12-18298-aih    Doc 206    FILED 10/18/19      ENTERED 10/18/19 14:46:45          Page 8 of 9
                               CERTIFICATE OF SERVICE

I certify that on October 18, 2019, a true and correct copy of US BANK TRUST NATIONAL
ASSOCIATION AS TRUSTEE OF THE CABANA SERIES III TRUST’s MOTION FOR
RELIEF FROM STAY was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:
       Glenn E. Forbes, Debtors' Attorney
       bankruptcy@geflaw.net

       United States Trustee
       (registeredaddress)@usdoj.gov

       Lenore Kleinman ust04, Attorney for U.S. Trustee
       Lenore.Kleinman@usdoj.gov

       Derrick Rippy ust11, Attorney for U.S. Trustee
       derrick.v.rippy@usdoj.gov

And by regular US Mail, postage pre-paid on:

       Barbara L. Gromek
       7584 Hopkins Road
       Mentor, OH 44060

       Joseph A. Gromek
       7584 Hopkins Road
       Mentor, OH 44060


                                                   /s/ Jon J. Lieberman
                                                   Jon Lieberman (0058394)




12-18298-aih     Doc 206    FILED 10/18/19       ENTERED 10/18/19 14:46:45          Page 9 of 9
